Title: From Benjamin Franklin to Schweighauser, 10 August 1780
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,Passy, Augt. 10. 1780.
On Tuesday the 8th. Instant, sundry Bills drawn by you upon me, amounting to upwards of 30,000 l.t. were presented at my House, and an immediately [immediate reply?] urged. Being that Day at Versailles, and not returning till late in the Evening, I gave my answer the next Day that having no Advice of the said Bills and not knowing on what account they could be drawn, I did not accept them.
I think I had formerly objected to the Drawing of Bills for the Amount of an account before the same had been delivered in, & a sufficient time allowed for examining and considering it; which appeared to me a part of a fair Dealing. I know however that I objected to your drawing at a few days date which might be expired before the Bills could be presented instead of so many Sight and that you promised to conform to the latter method for the future and did so accordingly in your subsequent Bills, these however were drawn a 8 Days Date; and your Letter of advice With the account (if your correspondent had authority to make it which I think he had not with any Right to expect my paying it) unaccompanied with Vouchers, tho’ the Payment was so hastily and prematurely demanded.
On receiving your & my Letters I find the Case between us stands thus. June 20 you wrote to me, that Capt. Landais had summoned your Correspondents to furnish his Wants in consequence of the Orders he brought to you from navy board, and that you knowing there had been Disputes, had requested M. Thevenard the Commandant to give your Correspondent Orders how to act, till my Orders should arrive. I answered you June 24. that “I should have no Objection to your supplying the Alliance with such Provisions as might be necessary for the present subsistance of the People that are on board her, many of whom are exchanged Prisoners, honest and good Men who ought not to suffer Famine for the Folly of Capt. Landais. But the king having given orders for paying all the necessary Charges of that ship during her present Relache at l’Orient, I did not see why the Application had been made to you, unless the provisions furnished ever since her arrival there had been lately Stopt, which I had heard Because this was unecessarily bringing a Present Expence upon me, besides commencing a new Account of Disbursements in another House, that will rather tend to confuse the affair, & answer no good purpose. Adding I shall therefore write by this Post to L’Orient requesting, that if the Provisions have been stopt on Acct. of Capt. Landais Misconduct they may nevertheless be continued for the Sake of the poor People.” You will observe, that this Permission to supply, was conditional in case the Provisions furnished otherwise had been stopt on Account on the Capt. Landais Misconduct. That it mentions only provisions & those necessary for the present Subsistence, not Sea Stores for the Voyage; Subsistence too for the People, not superfluities for the officers; and it was to prevent their suffering famine, not to regale them with Luxuries. By the Return of the Post from l’Orient, I was informed that the Provisions had not been Stopt, and it appeared to be merely the Will of Capt. Landais to take them, with every thing else he had a fancy for, from your Correspondents who it seems were very willing to furnish him liberally. You now in yours of the 3d. Instant speak of my having approved his [this] measure. I do not find among the Copies of my Letters any other Approbation than what is contained in the above. If you have any Such, please to send me a Copy of it. As to the above, you were at the time so far from considering it as an Approbation, that you acquaint me in your answer of fully [July] 15. that you had given positive Orders, to that House not to furnish any longer to that Frigate, and that they nevertheless had continued to do it; excusing themselves with this Slender Reason, that no other House had presented itself for that purpose. It was not to be expected that another house would present itself to M Messrs. Puchelberg & Co. with such an offer; but it might have been decent for them to have informed themselves, before they undertook a Business that was in execution by another House, whether that House had refused or was willing to continue it.— You cannot but see upon reflection, that were the Disbursements necessary, your Observation that it is very immaterial to me, whether they were made by you or Messrs. Gourlade & Moylan is ill founded; Since in one Case they would have been paid by the king who would not probably have demanded payment till the Peace, if ever, and in the other case they are demanded of my with a promptitude and urgency that it in usual it not unfair and cannot but bed disagreable especially when I consider that the Ship was well fitted for the Sea and on the point of sailing when Capt. Landais took possession of her, and yet an Account of near 32000 Livres is run up against her in a few Weeks, great part of it for Luxuries and Superfluities in extravagant Quantities, and, (if my judge of those I do not know by those I do) at very extravagant Prices. Upon the whole, since you consider it as a necessary Compliance with the orders, you received from the Navy Board, I must refer you to them for the Consideration and allowance of your Account. They have neither given me Orders nor furnished me with money to pay Such Account; and I am persuaded, whatever respect they may with me have for yourself, they will not this Expence be much pleased with the Conduct of Capt. Landais or your agents. I have the Honour to be
M Schweighauser
